Citation Nr: 0210987	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for sinusitis.

2.  Entitlement to an initial compensable rating for septal 
deviation.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  This case was previously before the Board in March 
2000.  At that time, the Board remanded this claim to the RO 
for the purpose of affording the veteran a hearing before the 
undersigned at the RO in June 2002.


FINDINGS OF FACT

1.  The veteran has not undergone surgical procedures for his 
service-connected septal deviation and perforation with 
secondary sinusitis.

2.  The veteran's septal deviation is productive of 
symptomatology approximating complete obstruction on the left 
side.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6510 (as in effect prior to and 
after October 7, 1996).

2.  The criteria for an initial assignment of a 10 percent 
rating for septal deviation have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6502 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to increased rating 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including VA 
examinations that have assessed the severity of his service-
connected disability.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claims.  As such, 
the Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran was granted service connection for septal 
deviation and perforation with secondary sinusitis in August 
1997 and was assigned a 30 percent rating that has remained 
in effect since that time.

Prior to October 7, 1996, a 30 percent rating was warranted 
for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating was warranted for postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
Diagnostic Code 6510.

From October 7, 1996, a 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted for chronic osteomyelitis following radical 
surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Diagnostic Code 6510.

The Board has reviewed the probative evidence of record, 
including the veteran's statements, credible Board hearing 
testimony, and numerous VA examinations and treatment 
records.  While the veteran has clearly experienced 
significant symptomatology associated with his nasal septum 
disability, including headaches, nasal discharge, and 
nosebleeds, he has never (as evinced by his own admission and 
confirmed by the medical records) undergone surgical 
procedures for this disability.  As such, a rating of 50 
percent under the old or new criteria is not for application 
in this case.  As such, the preponderance of the evidence is 
against a rating in excess of 30 percent for sinusitis at any 
time during the duration of this appeal.

As indicated above, the veteran's disability on appeal is 
characterized for rating purposes as septal deviation and 
perforation with secondary sinusitis.  Upon a careful review 
of the evidence, the Board finds that two separate ratings 
are warranted since the evidence shows that the two 
disabilities are not productive of overlapping 
symptomatology.  As such, the Board finds that the veteran's 
disability is more accurately characterized as two 
disabilities, one being sinusitis, and one being septal 
deviation.

Under Diagnostic Code 6502, a 10 percent evaluation (the 
maximum evaluation assignable under that code) may be 
assigned for traumatic nasal septum deviation with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A fair reading of the medical 
evidence (for example, the August 1994 VA ear disease 
examination) in this case suggests that the veteran has met 
the requirements for a 10 percent rating under Diagnostic 
Code 6502.

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
sinusitis at any time during the duration of this appeal.  
Further, a separate 10 percent rating for septal deviation is 
warranted for the entire time of the appeal.  In reviewing 
the foregoing, the Board has been cognizant of the "benefit 
of the doubt" rule.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his sinusitis 
and septal deviation, alone, have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In 
this regard, the Board notes that there is no indication from 
any health professional that the veteran's disability would 
preclude or seriously impair his employability.  As such, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

ORDER

An initial rating in excess of 30 percent for sinusitis is 
denied.

An initial rating of 10 percent for septal deviation is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

